          Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                :     OF FORFEITURE AS TO SPECIFIC
                                                     :     PROPERTY/MONEY JUDGMENT
TRACY REYNOLDS,                                      :
      a/k/a “Sara”                                   :     20 Cr. 396 (NRB)
                                                     :
              Defendant.                             :
----------------------------------                   x

               WHEREAS, on or about August 5, 2020, TRACY REYNOLDS (the “defendant”),

was charged in a one-count Information, 20 Cr. 396 (NRB) (the “Information”), with conspiracy

to commit money laundering, in violation of Title 18, United States Code, Section 1956(h) (Count

One);

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

of any and all property, real and personal, involved in the offense charged in Count One of the

Information, or any property traceable to such property, including but not limited to a sum of

United States currency representing the amount of property involved in the offense and the

following specific property:

                 a) Any and all funds on deposit at Wells Fargo Bank, N.A., in account no.
3015210598, held in the name of Venus Adult Online DBA Sensual Adult Toys, and any and all
funds traceable thereto, including accrued interest (“Account-1”);

                 b) Any and all funds of deposit at Wells Fargo Bank, N.A., in account no.
6075312931, held in the name of Luxury Concierges Inc. DBA Luc Inc., and any and all funds
traceable thereto, including accrued interest (“Account-2”);

                 c) Any and all funds on deposit at Wells Fargo Bank, N.A., in account no.
7947467895, held in the name of Luxury Concierges Inc. DBA Luc Inc., and any and all funds
traceable thereto, including accrued interest (“Account-3”); and

                                                 1
           Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 2 of 7




                d) Any and all funds on deposit at Wells Fargo Bank, N.A., in account no.
8467476407, held in the name of United Concierges Inc., and any and all funds traceable thereto,
including accrued interest (Account-4”);

(a through d, collectively, the “Subject Accounts”);

                WHEREAS, on or about February 10, 2020, the Honorable Robert W. Lehrburger

issued a Seizure Warrant, 20 Mag.1473, authorizing the seizure of the Subject Accounts;

                WHEREAS, on or about February 3, 2021, the defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the defendant

admitted the forfeiture allegation with respect to Count One and agreed to forfeit, to the United

States, pursuant to Title 18, United States Code, Section 982(a)(1); (i) a sum of money equal to

$11,455,854.72 in United States currency;

                WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $ 11,445,854.72 in United States currency representing the amount of property involved in the

offense charged in Count One of the Information;

                WHEREAS, the defendant further consents to the forfeiture of all her right, title

and interest in the following property as property involved in the offense charged in Count One of

the Information;

                a)       $13.72 in United States currency formerly on deposit in Account-1;

                b)       $11,387.16 in United States currency formerly on deposit in Account-2;

                c)       $1,027.09 in United States currency formerly on deposit in Account-3; and

                d)       Account-4

(a through d, collectively, the “Specific Property”);




                                                        2
          Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 3 of 7




                WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

defendant, the property involved in the offense charged in Count One of the Information cannot

be located upon the exercise of due diligence, with the exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Michael Herman of counsel, and the defendant, and his counsel, Maranda E. Fritz, Esq.,

that:

                1.       As a result of the offense charged in Count One of the Information, to which

the defendant pled guilty, a money judgment in the amount of 11,445,854.72 in United States

currency (the “Money Judgment”), representing the amount of property involved in the offense

charged in Count One of the Information shall be entered against the defendant.

                2.       As a result of the offense charged in Count One of the Information, to which

the defendant pled guilty, all of the defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

                3.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property /Money Judgment is final as to



                                                  3
          Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 4 of 7




the defendant, TRACY REYNOLDS, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

                4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number.

                5.      United States Customs and Border Protection shall be authorized to deposit

the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United States

shall have clear title to such forfeited property.

                6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                                                     4
          Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 5 of 7




                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

                11.     Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

                12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.



                                                   5
         Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 6 of 7




              13.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

              14.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.




                          [Remainder of page intentionally left blank]




                                                6
Case 1:20-cr-00396-NRB Document 27 Filed 02/03/21 Page 7 of 7




                                             February 3, 2021
